828 F.2d 20
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John L. SMITH, Petitioner-Appellant,v.Edwin MEESE, P. W. Keohane, Norman Carlson, Johnetta Norman,and Anna B. Wells, Respondents-Appellees.
No. 87-5202
United States Court of Appeals, Sixth Circuit.
September 1, 1987.

ORDER
Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, J., Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs of the parties, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Smith was given a federal sentence in 1979 for assault with intent to kill and pandering.  He was paroled in 1984; but he violated the conditions of his parole in 1986.  The 28 U.S.C. Sec. 2241 petition alleges that by applying the 'sgt. time and the industry good time' he has served his entire sentence.  The district court dismissed the case for failure to exhaust administrative remedies.


3
The attack by a federal prisoner on the execution of a sentence by challenging the computation of his parole of sentencing credit is made by filing a 28 U.S.C. Sec. 2241 petition in the district court having jurisdiction over his custodian.  Cohen v. United States, 593 F.2d 766, 770-71 (6th Cir. 1979); Wright v. United States Bd. of Parole, 557 F.2d 74, 76-77 (6th Cir. 1977).  Exhaustion of administrative remedies is required before relief will be considered.  Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484 (1973); Webster v. Frey, 665 F.2d 88 (6th Cir. 1981); Atkins v. Michigan, 644 F.2d 543 (6th Cir.), cert. denied, 452 U.S. 964 (1981).  Exhaustion of administrative remedies has not been alleged in this court nor the district court.  We conclude that the district court did not err in dismissing the case.


4
It is ORDERED that the judgment of the district court be and hereby is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.